Citation Nr: 9919951	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for status post 
bunionectomy of the right foot, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from January 1988 until 
January 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted a 10 
percent disability evaluation effective from December 12, 
1996.  A rating decision in January 1999 assigned an 
effective date of June 14, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran underwent a bunionectomy with resection of 
metatarsal head.  The condition is improved with wearing an 
orthopedic appliance.  

3.  The medical examiner's opinion in March 1998 was that the 
veteran had mild to moderate loss of function due to pain and 
loss of motion during flare-ups. 

4.  The veteran is a full time student and reported in March 
1998 that he had not lost any time from his studies due to 
his right foot condition.


CONCLUSION OF LAW

A disability evaluation greater than 10 percent for status 
post bunionectomy of the right foot is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.40 and 4.71a, Diagnostic Code 5280 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in December 1996 
seeking an increased evaluation for his status post 
bunionectomy of the right foot claiming that the condition 
had worsened.  The United States Court of Claims for Veterans 
Appeals (formerly U.S. Court of Veterans Appeals)(hereinafter 
"the Veterans Claims Court") has held a claim for an 
increased rating for a disability to be well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Accordingly, we find the claim for an increased 
rating of status post bunionectomy of the right foot to be 
well grounded.  Furthermore, he has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

In a rating decision in January 1995, the RO granted service 
connection for status post bunionectomy of the right foot and 
assigned a noncompensable evaluation effective from January 
4, 1994, the day after separation from service.  Although the 
veteran filed a notice of disagreement and a statement of the 
case was issued, the veteran did not perfect the appeal.   

In the veteran's claim received in December 1996, he sought 
consideration of increased compensation for his right foot 
based on current medical records from the VA Medical Center 
in Birmingham.  Medical records were secured and show that 
the veteran was seen in June 1996 with complaints of having 
trouble with his foot since the bunionectomy in 1993.  He 
complained that the foot was wider than before, had burning 
pain and decreased mobility.  He also claimed that the pain 
had progressed to the distal second and third 
metatarsophalangeal (MTP).  He complained of increased pain 
of several months duration.  It was noted that the X-ray at 
the time of the injury to his foot showed no fracture.  He 
described the pain as being worse when walking or when he 
tried to run.  

The clinical findings for the right first MTP showed 
decreased range of motion, with no tenderness.  There was 
moderate tenderness over the ball of the foot.  The 
impression was chronic foot pain and rule out fracture.  The 
X-ray report of the right foot in June 1996 indicated a 
normal right foot.  He was seen in the Podiatry clinic in 
November 1996 and an orthotic shoe insert was prescribed.  He 
was seen in the Orthopedic clinic in December 1996.  His gait 
was not antalgic, the scar was tender and the right foot was 
not flat.  The assessment was hallux rigidus and metatarsal 
resection. 

The veteran reported that he had been told by a physician in 
Birmingham that relief from the constant pain could be 
obtained by another surgical procedure, but that the scar 
tissue would return and in larger amounts.  He indicated that 
the prescribed insert for the shoe helped to relieve the 
pain.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in March 1998.  The history portion noted that 
the veteran had a right bunionectomy in 1993 and returned to 
duty after approximately six weeks.  He complained of loss of 
motion, pain and nerve damage in the ball of his foot.  He 
treated himself by removing his shoes and using a foot bath.  
He indicated that the pain was daily and on a scale of 10, he 
rated it as 6 to 8.  Running and long drives made the pain 
worse.  It also hurt to extend his toe and to wear shoes.  

The examiner noted that there was some loss of sensation in 
the ball of the foot.  The veteran related that he was a full 
time student and had not lost any time from his studies.  
Range of motion was extension of 40 degrees at the "MP 
joint" and flexion to 0 degrees.  There was pain noted 
through the range of motion especially with forced flexion.  
There were no corns or calluses.  The veteran walked without 
a limp.  The examiner indicated that the veteran could heel 
walk okay and limped when he toe walked.  He was able to 
squat to 100 degrees without difficulty.  The examiner 
described the foot as within normal limits except for the 
bunionectomy scar.  

The diagnosis was status post right bunionectomy.  The 
examiner's opinion was  "[m]ild to moderate loss of function 
due to pain and loss of motion during flare-ups."


Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The RO assigned the 10 percent rating under the provisions of 
Diagnostic Code 5299-5280 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a.  For unilateral hallux 
valgus operated with resection of metatarsal head, a ten 
percent disability evaluation is warranted.  For severe 
unilateral hallux valgus, if equivalent to amputation of 
great toe, a ten percent disability evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (1998).

Hallux rigidus, unilateral, severe is to be rated as hallux 
valgus, severe.  38 C.F.R. § 4.71a, Diagnostic Code 5281 
(1998).

The veteran currently has an award of service connection for 
status post bunionectomy of the right foot, rated 10% 
disabling.  The 10% represents the maximum disability rating 
allowed under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5280.

The veteran's claim for an increased rating for his service-
connected disability was well-grounded.  The veteran did not 
expressly raise the issue of entitlement to an extraschedular 
rating.  However, the Court has determined that a well-
grounded rating-increase claim subsumes the issue of 
entitlement to an extraschedular rating under § 3.321(b), 
because the Court has held that the extraschedular-rating 
issue is necessarily intertwined with a claim for an 
increased rating.  Floyd v. Brown, 9 Vet. App. 88 (1996) 
(noting that issue of extraschedular rating is not a 
"matter" separate from an increased-rating claim but is 
"always part of the same claim" under Bernard v. Brown, 4 
Vet. App. 384, 391-92 (1993), and 38 U.S.C.A. § 7104(a) and 
that Board was thus obligated to consider applicability of 
extraschedular-rating regulation, recons. and en banc rev. 
denied, 9 Vet. App. 253 9(1996) (en banc); see also id. at 
102-03 (Steinberg, J., concurring in part and dissenting in 
part).  See Johnston v. Brown, 10 Vet. App. 80 (1997).

VA General Counsel provided an opinion on August 16, 1996, 
that "where the claimant has not expressly raised the issue 
of entitlement to a rating under section 3.321(b)(1) . . ., 
the Board will be required to address the issue only if the 
evidence and argument before the Board reasonably indicated 
that [that] regulation [][is] potentially applicable".  
VAOPGCPREC 6-96.

The Board has weighed the evidence and given consideration to 
the symptoms described by the veteran.  The veteran has 
described the symptoms and manifestations of his right foot 
condition.  The examination report also recorded his 
complaints of pain and the loss of motion.  The current 10 
percent rating, the maximum, contemplates an operated hallux 
valgus with resection of metatarsal head.  

Although we have considered remanding the claim to the RO for 
consideration of an extra-schedular evaluation, we find this 
is not necessary.  The evidence of record does not reasonably 
raise an "exceptional or unusual disability picture" that 
could "render impractical the application of the regular 
schedular standards" to the claim for an increased rating.  
38 C.F.R. § 3.321(b) (1998).  The medical examiner's opinion 
evaluated the loss of function as mild to moderate during 
flare-ups.  The veteran has reported the right foot condition 
is improved by an orthopedic appliance.  In addition, the 
veteran is a full time student and reported in March 1998 
that he had not lost any time from his studies due to his 
right foot condition.  The manifestations exhibited by the 
veteran as presented in the evidence submitted in support of 
his request are appropriately evaluated with a 10 percent 
rating.  There is no doubt to be resolved and an increased 
evaluation is not warranted.


ORDER

An increased evaluation for status post bunionectomy of the 
right foot is denied.  



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

